DETAILED ACTION
In response to communications filed on 8 January 2021, this is the first Office action on the merits. Claims 1-8 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for KR10-2020-0002672.

Drawings
Figures 1, 3, 5-8 and 12 have gray shading which does not qualify as black ink on white paper.  Examiner suggests removing the shading as it does not appear to be necessary to the drawing or replace the shading with black texturing.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. Also, according to MPEP 608.01(b)(I.C.) “The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.” However, the current abstract mentions “Disclosed is a method”. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are directed to an abstract idea without significantly more.

Step 1:
Claims 1-8 are recited as being directed to a “method”. Thus claims 1-8 have been identified to be directed towards the appropriate statutory category. Below is further analysis related to step 2.

Regarding claim 1, 
Step 2A: Prong One: 
Claim 1 recites limitations:
dividing an array including a plurality of cells into a plurality of partitions; and
finding an ith (1<=i<=k) answer in the array.
These claim limitations appear to be reciting a “Mathematical concept” including mathematical relationships and mathematical formulas or equations.  
	The functionality of dividing an array into plurality of partitions appears to  be directed towards mathematical relationships and finding a specific answer in the array appears to be directed towards mathematical formula and an equation to find a specific ith answer. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Regarding claim 2, 
Step 2A: Prong One: 
Claim 2 recites limitations:
sorting the plurality of partitions in descending order of maximum values.
These claim limitations appear to be reciting a “Mathematical concept” including mathematical relationships.  
	The functionality of sorting the partitions in descending order of maximum values appears to be directed towards mathematical relationships. 
Step 2A: Prong Two:
Claim 2 further recites limitations:
storing information about the partitions, including a maximum value of attribute values of the cells included in the partition, and cell counts having the attribute values, a position of a starting cell of the partition, and an ending cell of the partition, for each partition; and
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or 
Step 2B:
Claim 2 further recites limitations:
storing information about the partitions, including a maximum value of attribute values of the cells included in the partition, and cell counts having the attribute values, a position of a starting cell of the partition, and an ending cell of the partition, for each partition; and
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly the claim limitations as a whole above appear to be reciting the process of storing information. Also, MPEP 2106.05(d)(II) has identified “Storing and retrieving information in memory” as conventional computer technology. Similarly, the claim limitations identified above appear to be storing association between 

Regarding claim 3, 
Step 2A: Prong One: 
Claim 3 recites limitations:
selecting a first partition having a largest maximum value among the plurality of partitions; 
computing a score of each of subarrays including at least one of the cells included in the first partition; 
comparing a score of the subarray for which a score is computed with a score of the subarray having the highest score among pre-computed scores; and 
determining whether the subarray for which the score is computed overlaps at least one subarray predetermined in response to the top-k query when the score of the subarray for which the score is computed is greater than the score of the subarray having the highest score among the pre-computed scores, and when the subarray for which the score is computed is non-overlapped with the at least one subarray predetermined in response to the top-k query, replacing the subarray with the highest score with the subarray for which the score is computed and determining the subarray for which the score is computed as a candidate group of the response to the top-k query.
These claim limitations appear to be reciting a “Mathematical concept” including mathematical calculations and mathematical relationships.  
	The functionality of selecting a partition based on the largest maximum value appears to be directed towards mathematical relationships. The process of computing score for subarrays appears to be directed towards mathematical calculations. The process of comparing the score and determining highest score also appears to be directed towards mathematical calculations 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Regarding claim 4, 
Step 2A: Prong One: 
Claim 4 recites limitations:
determining the subarray for which the score is computed as the candidate group when the score of the subarray for which the score is computed is less than the score of the subarray having the highest score.
These claim limitations appear to be reciting a “Mathematical concept” including mathematical calculations.  
	The functionality of detecting subarray for which scores are computed as candidate group and comparing the scores appears to be directed towards mathematical calculations. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Regarding claim 5, 
Step 2A: Prong One: 
Claim 5 recites limitations:
selecting a second partition as the largest maximum value of partitions other than the first partition among the plurality of partitions; and 
determining a subarray having the highest score as the ith answer when a score of a subarray having the highest score is greater than an USB (upper bound score) of the second partition.

	The functionality of selecting a second partition as the largest maximum value appears to be directed towards mathematical relationships. The process of determining subarray having the highest score as the ith answer appears to be directed towards mathematical relationships and mathematical calculations. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Regarding claim 6, 
Step 2A: Prong One: 
Claim 6 recites limitations:
wherein the UBS is a value obtained by multiplying the maximum value of the second partition and the number of cells included in the subarray.
These claim limitations appear to be reciting a “Mathematical concept” including mathematical calculations.  
	The functionality of determining UBS value by multiplying the maximum value of the second partition and the number of cells appears to be directed towards mathematical calculations. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Regarding claim 7, 
Step 2A: Prong One: 
Claim 7 recites limitations:
deleting a subarray overlapping the subarray determined by the ith answer among subarrays included in the candidate group.
These claim limitations appear to be reciting a “Mathematical concept” including mathematical relationships.  
	The functionality of deleting overlapping subarray appears to be directed towards mathematical relationships. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Regarding claim 8, 
Step 2A: Prong One: 
Claim 8 recites limitations:
wherein the partition is divided into cells each which has a rectangular shape and a size equal to or smaller than a predetermined initial partition size, 
the starting cell refers to a cell located at an upper left of the partition, and 
the ending cell refers to a cell located at a lower right of the partition.
These claim limitations appear to be reciting a “Mathematical concept” including mathematical relationships.  
	The functionality of dividing the partitions appears to be directed towards mathematical relationships. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102 (a)(1) as being clearly anticipated by Choi et al., “Progressive Top-k Subarray Query Processing in Array Databases” (hereinafter “Choi”).

Examiner note: The reference Choi has authorship of Dalsu Choi and Yon Dohn Chung. Three of the authors are listed inventors, however the additional author Chang-Sup Park qualifies the publication as prior art. 

	Regarding claim 1, Choi teaches
	A method of processing top-k (k is a natural number) query in array data, (see Choi, [page2 col1] “we propose an efficient processing method for top-k subarray queries for array databases”) performed in a computing device including at least a processor, the method comprising: (see Choi, [page1 col1] “many array management systems based on the array data model”) 
dividing an array including a plurality of cells into a plurality of partitions; and (see Choi, [page3 col2] “array is divided into uniform subarrays called partitions”; [page2 col2] “A tuple… is called a cell of the array”). 
finding an ith (1<=i<=k) answer in the array (see Choi, [page4 col1] “To  find the ith answer ith (1<=i<=k) in the given array”).  

claim 2, Choi teaches
wherein the dividing of the array into the plurality of partitions includes: (see Choi, [page3 col2] “array is divided into uniform subarrays called partitions”; [page2 col2] “A tuple… is called a cell of the array”). 
storing information about the partitions, including a maximum value of attribute values of the cells included in the partition, and cell counts having the attribute values, a position of a starting cell of the partition, and an ending cell of the partition, for each partition; and (see Choi, [page3 col2] “Finally, information about the partitions, including starting cells, ending cells, maximum values, and cell counts, are stored on disk in a partition table. Figure 3 shows the results of partitioning with partition size parameters f2; 3g in the given example array”). 
sorting the plurality of partitions in descending order of maximum values (see Choi, [page3 col2] “the partitions are sorted in descending order of maximum values”). 

Regarding claim 3, Choi teaches
wherein the finding of the ith (1<=i<=k) answer includes: (see Choi, [page4 col1] “To  find the ith answer ith (1<=i<=k) in the given array”).  
selecting a first partition having a largest maximum value among the plurality of partitions; (see Choi, [page3 col2] “Definition 4.1 (Maximal Virtual Subarray, MVS). Given a partition pi… where all the cells have the maximum value of the measure attribute in pi”). 
computing a score of each of subarrays including at least one of the cells included in the first partition; (see Choi, [page3 col2] “computes all possible subarrays' scores and selects the top-k results”). 
comparing a score of the subarray for which a score is computed with a score of the subarray having the highest score among pre-computed scores; and (see Choi, 
determining whether the subarray for which the score is computed overlaps at least one subarray predetermined in response to the top-k query when the score of the subarray for which the score is computed is greater than the score of the subarray having the highest score among the pre-computed scores, and when the subarray for which the score is computed is non-overlapped with the at least one subarray predetermined in response to the top-k query, replacing the subarray with the highest score with the subarray for which the score is computed and determining the subarray for which the score is computed as a candidate group of the response to the top-k query (see Choi, [page3 col1] “The naive method for overlap-allowing queries computes all the subarrays that satisfy the selection conditions with the given subarray size in the given array and stores only the k subarrays that have the highest scores during query processing. If a new subarray with a score higher than that of the kth subarray in the candidate subarrays is found, it becomes a new candidate for the top-k answers, replacing the previous kth one. The method allows overlaps among the top-k subarrays”).

Regarding claim 4, Choi teaches
determining the subarray for which the score is computed as the candidate group when the score of the subarray for which the score is computed is less than the score of the subarray having the highest score (see Choi, [page4 col2] “If the subarray's score is smaller than or equal to that of current Top, the algorithm inserts the subarray into Candidates (Line 34); otherwise, if it is disjoint from all subarrays in TopK, current Top and Candidates are updated with the subarray (Lines 28-32). Candidates is used to keep a set of subarrays that can be an answer to the query following the ith answer”). 

claim 5, Choi teaches
further comprising selecting a second partition as the largest maximum value of partitions other than the first partition among the plurality of partitions; and determining a subarray having the highest score as the ith answer when a score of a subarray having the highest score is greater than an USB (upper bound score) of the second partition (see Choi, [page4 col1] “After processing the partition, the algorithm goes to the next partition and checks the answer-returning condition (Lines 6-8). If current Top's score is higher than the partition's upper bound score, current Top can safely be returned as the ith answer (Line 14)”). 

Regarding claim 6, Choi teaches
wherein the UBS is a value obtained by multiplying the maximum value of the second partition and the number of cells included in the subarray (see Choi, [page3 col2] “Definition 4.1 (Maximal Virtual Subarray, MVS). Given a partition pi and a subarray's size… sized subarray where all the cells have the maximum value of the measure attribute in pi. Definition 4.2 (Upper Bound Score, UBS). Given a partition pi and a scoring function SF, the upper bound score of pi is SF(MV S(pi))”).

Regarding claim 7, Choi teaches
further comprising: deleting a subarray overlapping the subarray determined by the ith answer among subarrays included in the candidate group (see Choi, [page8 col1] “Algorithm 2 and 3 remove candidate subarrays that overlap with globalAnswers before  finding the ith answer”).



claim 8, Choi teaches
wherein the partition is divided into cells each which has a rectangular shape and a size equal to or smaller than a predetermined initial partition size, (see Choi, [page12 col2] “finds the top-k best rectangles according to a monotone scoring function”; [page3 col2] “the entire array is divided into uniform subarrays called partitions”). 
the starting cell refers to a cell located at an upper left of the partition, and the ending cell refers to a cell located at a lower right of the partition (see Choi, [page4 col2] “The query visits the  first partition P2, the starting cell of which is (0,3)”; Fig. 3 – the ending cell is (1,5)). 

    PNG
    media_image1.png
    165
    451
    media_image1.png
    Greyscale


If the Applicant relies on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1) or relies on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 34 CFR 1.30(b), an additional rejection has been made under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 in accordance with the principles of compact prosecution. 

Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ginetti et al. (US 9,761,204 B1, hereinafter “Ginetti”).

Regarding claim 1, Ginetti teaches
A method of (see Ginetti, [col4 lines58-59] “the subject system and method are generally directed to”) processing top-k (k is a natural number) query in array data, (see Ginetti, [col3 lines39-40] “for optimizing a query process for small objects corresponding to local array cells”; [col7 lines2-3] “executing queries for small geometries for the topmost layer”) performed in a computing device including at least a processor, the method comprising: (see Ginetti, [col4 lines58-59] “the subject system and method are generally directed to”; [col9 lines37-38] “executed by one or more processors suitably programmed and implemented”). 
dividing an array including a plurality of cells into a plurality of partitions; and (see Ginetti, [col13 lines34-37] “a local array for a layout layer (such as the L1 or L2 layers illustrated in FIGS. 8A-8C) is partitioned to define a coarse grid- of four quadrants in this example”; [col18 lines9-12] “wherein said query execution module partitions the pixel-based cells of each local array into at least first and second grids of different fineness”). 
finding an ith (1<=i<=k) answer in the array (see Ginetti, [col13 lines37-43] “A partition-by-partition large area query of the layout database returns small objects 10-1 and 10-2 (each of occupying just one pixel) within the top two quadrants. Further queries based on finer grid partitioning are carried out within these top two quadrants until it is determined that the top left and bottom right quadrants of the partition 10b contain the small objects 10-1 and 10-2”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ginetti et al. (US 9,761,204 B1, hereinafter “Ginetti”) in view of He et al. (US 2012/0323867 A1, hereinafter “He”) further in view of Skjolsvold et al. (US 2015/0319230 A1, hereinafter “Skjolsvold”).

Regarding claim 2, Ginetti teaches
wherein the dividing of the array into the plurality of partitions includes: (see Ginetti, [col13 lines34-37] “a local array for a layout layer (such as the L1 or L2 layers illustrated in FIGS. 8A-8C) is partitioned to define a coarse grid- of four quadrants in this example”; [col18 lines9-12] “wherein said query execution module partitions the pixel-based cells of each local array into at least first and second grids of different fineness”). 
storing information… (see Ginetti, [col4 lines3-7] “The components and other elements of the design layout are graphically rendered using combinations of graphic objects having geometric shapes and features, as defined by the objects' geometry data stored in a layout database”) a position of a starting cell of the partition, and an ending cell of the partition, for each partition; and (see Ginetti, Fig. 11A – partition 10b contains the starting cell 11a’ and ending cell is 11b).
about the partitions, including a maximum value of attribute values of the cells included in the partition, and cell counts having the attribute values, and sorting the plurality of partitions in descending order of maximum values.
However, He discloses accessing data stored in a data array and also teaches
storing information about the partitions, (see He, [0029] “indicates that column oriented databases are well suited for handling vertically partitioned Resource Description Framework (RDF) data”)  including a maximum value of attribute values of the cells included in the partition, and (See He, [0046] “Each continuously stored column of data is referred to as a data array. An offset index may be built on top of the column, recording the value of the cell for each position”; [0055] “the number of grouping attributes is high”) cell counts having the attribute values, (see He, [0046] “Given a position/offset (e.g. the row number), the value of the cell may be easily and quickly retrieved using data array”; [0063] “the number of distinct values was 300,000 for every column, and the number of aggregation attributes was 2”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of storing information as being disclosed and taught by He in the system taught by Ginetti to yield the predictable results of efficiently processing aggregation queries (see He, [0030] “a hash table is used to store the aggregation values for all the groups. When the number of groups is large, the insert/update to the hash table will generally become slow. Embodiments provide for the use of several smaller hash tables instead of one large hash table for processing aggregation queries”).
The proposed combination of Ginetti and He does not explicitly teach sorting the plurality of partitions in descending order of maximum values
However, Skjolsvold discloses partitioning data and also teaches
sorting the plurality of partitions in descending order of maximum values (see Skjolsvold, [0231] “a search order can comprise sorting partitions 712 in ascending or descending order of corresponding partition values by one or multiple dimensions”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of storing information as being disclosed and taught by Skjolsvold in the system taught by the proposed combination of Ginetti and He to yield the predictable results of effectively processing searches based on sorted partitions (see Skjolsvold, [0231] “the search orders of at least one of the partitions being assigned and the servers to which the partitions are assigned are determined by ordering those partitions or servers based on corresponding dimensional values… search order can comprise sorting the servers in ascending or descending order of corresponding server values by one or multiple dimensions”).

Regarding claim 8, the proposed combination of Ginetti, He and Skjolsvold teaches
wherein the partition is divided into cells each which has a rectangular shape and a size equal to or smaller than a predetermined initial partition size, (see Ginetti, Fig.11A – Partition 10b is divided into cells)
the starting cell refers to a cell located at an upper left of the partition, and the ending cell refers to a cell located at a lower right of the partition (see Ginetti, [col13 lines40-43] “Further queries based on finer grid partitioning are carried out within these top two quadrants until it is determined that the top left and bottom right quadrants of the partition 10b contain the small objects 10-1 and 10-2”; Fig. 11A – partition 10b contains the starting cell 11a’ and ending cell is 11b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156